                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


  ALASKA RAILROAD
  CORPORATION,
                                               Case No. 3:20-cv-00232-JMK
                      Plaintiff,

        vs.                                       ORDER GRANTING
                                                 EXTENSION OF TIME
  FLYING CROWN SUBDIVISION
  ADDITION NO 1 AND ADDITION
  NO. 2 PROPERTY OWNERS
  ASSOCIATION,

                      Defendant.




              After considering Defendant Flying Crown Subdivision Addition No. 1 and

Addition No. 2 Property Owners Association’s Unopposed Motion for Extension of Time

to Respond to Complaint, the Court GRANTS the motion. Defendant’s response to the

Complaint shall be due on or before November 11, 2020.

              IT IS SO ORDERED this 9th day of October, 2020, at Anchorage, Alaska.


                                                      /s/ Joshua M. Kindred
                                                     JOSHUA M. KINDRED
                                                    United States District Judge




         Case 3:20-cv-00232-JMK Document 8 Filed 10/09/20 Page 1 of 1
